

116 SRES 642 IS: Honoring the life, legacy, and achievements of Annie Glenn.
U.S. Senate
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 642IN THE SENATE OF THE UNITED STATESJuly 1, 2020Mr. Brown (for himself and Mr. Portman) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONHonoring the life, legacy, and achievements of Annie Glenn.Whereas Anna Annie Margaret Castor was born on February 17, 1920, in Columbus, Ohio, and grew up attending public schools in New Concord, Ohio, with her late husband, Senator John Glenn;Whereas Annie and John met at ages 2 and 3, respectively, grew up as friends and playmates, and never knew life without the other;Whereas Annie grew up as a competitive swimmer and a lifeguard in her community;Whereas Annie was a skilled musician and, in 1942, received and turned down an offer from The Julliard School so she could marry John Glenn;Whereas Annie earned a Bachelor’s degree in music with a minor in secretarial science from Muskingum College in 1942;Whereas Annie and John married on April 6, 1943, in their hometown of New Concord, Ohio;Whereas, whenever the family moved, Annie Glenn would serve as a church organist in her new community;Whereas Annie Glenn gave birth to a son, David, in 1945, and a daughter, Lynn, in 1947;Whereas Annie Glenn battled a severe stuttering impediment for more than 5 decades;Whereas, to manage her speech impediment, Annie Glenn developed creative strategies that allowed her to function in public life;Whereas, in 1973, at the age of 53, Annie Glenn participated in an intensive speech program at the Communications Research Institute at Hollins University in Roanoke, Virginia, that gave her the skills to transform the stutter and become an avid public speaker;Whereas, following the speech program, Annie Glenn played a leading role during the subsequent political campaigns of her husband, John Glenn;Whereas, in 1983, Annie Glenn received an award from the American Speech and Hearing Association for providing an inspiring model for people with communicative disorders;Whereas, in 1987, the National Association for Hearing and Speech honored Annie Glenn by presenting the first annual Annie Glenn Award for achieving distinction despite having a communicative disorder to actor James Earl Jones;Whereas other notable recipients of the Annie Glenn Award include actress Julie Andrews, Representative Gabby Giffords, journalist Bob Woodruff, and Vice President Joe Biden;Whereas Annie Glenn, as an active community member, advocated on behalf of children, the elderly, and individuals with disabilities;Whereas Annie Glenn served—(1)as a member of the advisory board for the National Center for Survivors of Childhood Abuse;(2)on the advisory board for the National First Ladies’ Library;(3)on the National Institute on Deafness and Other Communication Disorders Advisory Council of the National Institutes of Health; and(4)as a member of the advisory panel of the Central Ohio Speech and Hearing Association;Whereas Annie Glenn and John Glenn served on the Board of Trustees of Muskingum University and on the Advisory Board of the John Glenn School of Public Affairs at The Ohio State University;Whereas Annie Glenn served as a member of the Ohio Women’s Hall of Fame and, in 1999, was inducted into the Hall of Excellence of the Ohio Foundation of Independent Colleges;Whereas Annie Glenn had the distinguishing quality of making everyone she encountered feel heard, important, and empowered;Whereas Annie Glenn made Ohio and the United States proud all her life as an advocate, philanthropist, mother, grandmother, partner, mentor, and friend, and will be remembered for her work to lift others up, including individuals who struggled with communicative disorders; andWhereas Annie Glenn died on May 19, 2020, at the age of 100 and will be remembered for her legacy in speech and hearing therapy and for her dedication to—(1)people with communicative disorders; (2)her family; and (3)her community: Now, therefore, be itThat the Senate honors the life, legacy, and achievements of Annie Glenn, a leading advocate for people with communicative disorders.